     Case 7:19-cv-00309 Document 27-5 Filed on 05/12/20 in TXSD Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

JANE DOE,                                          §
                                                   §
        Plaintiff,                                 §
                                                   §
V.                                                 §         CA NO. 7:19-CV-00309
                                                   §
                                                   §
                                                   §
EDINBURG CONSOLIDATED                              §
INDEPENDENT SCHOOL DISTRICT,                       §
                                                   §
        Defendant.                                 §


                                               ORDER

        After considering Plaintiff’s Motion to Compel, Defendant’s Response, arguments of

counsel, if any, the pleadings, and other evidence on file, this Court is of the opinion that Plaintiff’s

Motion to Compel should be GRANTED.

        It is so ordered.

        Defendant will supplement discovery requests as outlined in the motion within

__________days of this order.



Signed ___________________, 2020.




                                                        _________________________________
                                                        RICARDO H. HINOJOSA
                                                        UNITED STATES DISTRICT JUDGE
